Case 20-62468-sms         Doc 43   Filed 03/23/21 Entered 03/23/21 13:16:09     Desc Main
                                   Document     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION
   IN RE:                                          )
                                                   )
   WONDALYN SHANTE BAILEY,                         )   CASE NO.: 20-62468-SMS
                                                   )
                                                   )
            Debtor.
                                                   )
                                                   )
   MIDFIRST BANK,                                  )
                                                   )   CONTESTED MATTER PROCEEDING
            Creditor.                              )
                                                       CHAPTER: 7
                                                   )
   vs.
                                                   )
                                                   )
   WONDALYN SHANTE BAILEY,
   S. GREGORY HAYS, TRUSTEE,                       )
                                                   )
            Respondents.                           )


         WITHDRAWAL OF MOTION FOR RELIEF FROM STAY (DOCKET # 40)

            COMES NOW Movant, and pursuant to Bankruptcy Rule 7041 and Rule 41 of

   the Federal Rules of Civil Procedure, hereby withdraws its MOTION FOR RELIEF

   FROM STAY filed February 26, 2021, without prejudice.

                    23rd day of __________________,
            This ________          March            2021.


                                                  /s/A. Michelle Hart Ippoliti
                                              A. Michelle Hart Ippoliti, GA Bar No.
                                              334291
                                              Attorney for Movant
                                              McCalla Raymer Leibert Pierce, LLC
                                              1544 Old Alabama Road
                                              Roswell, GA 30076
                                              Phone: 678-281-6537
                                              Email:
                                              Michelle.HartIppoliti@mccalla.com
Case 20-62468-sms      Doc 43    Filed 03/23/21 Entered 03/23/21 13:16:09           Desc Main
                                 Document     Page 2 of 2




                                               BANKRUPTCY CASE

                                               NO. 20-62468-SMS

                                               CHAPTER 7

                                 CERTIFICATE OF SERVICE

         I, A. Michelle Hart Ippoliti, of McCalla Raymer Leibert Pierce, LLC, 1544 Old
   Alabama Road, Roswell, Georgia 30076-2102, certify:

           That on the date below, I served a copy of the within WITHDRAWAL OF
   MOTION FOR RELIEF FROM STAY filed in this bankruptcy matter on the following
   parties at the addresses shown, by regular United States Mail, postage prepaid, unless
   another manner of service is expressly indicated:

   Wondalyn Shante Bailey
   P.O. Box 657
   McDonough, GA 30253

   Eric E. Thorstenberg                        (served via ECF notification)
   Deighan Law LLC
   Suite 101
   333 Sandy Springs Circle
   Atlanta, GA 30328

   S. Gregory Hays, Trustee                    (served via ECF notification)
   Hays Financial Consulting, LLC
   2964 Peachtree Road, Suite 555
   Atlanta, GA 30305

   I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
   AND CORRECT.

   Executed on:      3/23/21        By:     /s/A. Michelle Hart Ippoliti
                        (date)             A. Michelle Hart Ippoliti, GA Bar No. 334291
                                           Attorney for Movant
